RECEIVED

FEB 1 0 2019
wesi£l%~;;p:»%fn;€f§§;t§§§m~ UNITED sTATEs DIsTRIcT coURT
' WESTERN DIsTRIcT oF LoUIsIANA
ALEXANDRIA DIVIsIoN
MARK JACQUES civiL AcTIoN 1:17-cV-00523
VERsUs JUDGE DRELL

MEDICAL DEPARTMENT, U.S.P. MAGISTRATE JUDGE PEREZ'MONTES
POLLOCK, et al.

 

J U D G M E N T
For the reasons contained in the Report and Recommendation of the
Magisti“ate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the Magisti'ate Judge’s findings under the applicable laW;
IT IS ORDERED that Jacques’s l\/lotion for Summary Judgment (Doc. 28) is
DENIED§ Defendant’s l\/lotion for Summary Judgment (Doc. 32) is GRANTED; and
Jacques’s action is DISMISSED WITH PREJUDICE.

THUS ORDERED AND SIGNED in Chambers at /%LLWM' 14, Louisiana

T§“
on this g day of /L:CM‘£A/ A`F' \“( 2019.

JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE

